DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Sebald on 12/09/2021.
The application has been amended as follows:
Claim 26 is now cancelled.
Claims 15-25, 27-30 are allowed.
15. (CURRENTLY AMENDED) A robotic surgical assembly comprising a slave manipulator, a surgical instrument, connectable to said slave manipulator, comprising a jointed subassembly; wherein said jointed subassembly comprises at least a first link, a second link  and a third link; and 
wherein said first link and said second link are associated in a first joint providing a degree of freedom between said first link and said second link;
wherein said second link and said third link are associated in a second joint providing a degree of freedom between said second link and said third link;
said surgical instrument comprising at least a tendon for moving a degree of freedom;
said tendon comprising a tendon distal portion, secured to said third link, a tendon proximal portion configured to be associated with at least an actuator, and a tendon intermediate portion, extending between said tendon proximal portion and said tendon distal portion;
wherein at least one of said first link and said second link comprises at least one tendon contact surface on which said tendon intermediate portion slides having local 
wherein a sum of all the sliding paths of all the tendon sliding surfaces of said first link and of said second link defines a total winding angle; and
wherein in at least one configuration of said jointed subassembly, said total winding angle is equal to or greater than 120 degrees.

20. (CURRENTLY AMENDED) The robotic surgical assembly according to claim 15, wherein said tendon  is made of a material chosen from the group consisting of: polyethylene, ultra-high molecular weight polyethylene or 

Claim 27, line 1, “The robotic surgical assembly according to claim 26, “ was replaced by - - The robotic surgical assembly according to claim 15, - - 

Claim 28, line 1, “The robotic surgical assembly according to claim 26, “ was replaced by - - The robotic surgical assembly according to claim 15, - - 

The following is an examiner’s statement of reasons for allowance: Claim 15 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including a robotic surgical assembly comprises at least a tendon for moving a degree of freedom; said tendon comprising a tendon distal portion, secured to a third link, a tendon proximal portion configured to be associated with at least an actuator, and a tendon intermediate portion, extending between said tendon proximal portion and said tendon distal portion; wherein at least one of a first link and a second link comprises at least one tendon contact surface on which said tendon intermediate portion slides having local relative motion with said at least one tendon contact surface defining a tendon sliding surface while remaining in contact with said at least one tendon contact surface, and defining one or more sliding paths on said at least one tendon contact surface;
For-example, Brock et al disclose a robotic assembly, figure 1 has at least a master tool element M; At least one slave manipulator element S; at least one surgical instrument, see fig. 8e is from a drive unit 8 through adaptor 15 and insert 16 to a tool 18; a control unit 9, a joint subassembly, see fig. 16a, a first link 600,a second link 601; and a third link 602.  There is, however no references or combination of references that discloses at least a tendon for moving a degree of freedom; said tendon comprising a tendon distal portion, secured to a third link, a tendon proximal portion configured to be associated with at least an actuator, and a tendon intermediate portion, extending between said tendon proximal portion and said tendon distal portion; wherein at least one of a first link and a second link comprises at least one tendon contact surface on which said tendon intermediate portion slides having local relative motion with said at least one tendon contact surface defining a tendon sliding surface while remaining in contact with said at least one tendon contact surface, and defining one or more sliding paths on said at least one tendon contact surface; wherein a sum of all the sliding paths of all the tendon sliding surfaces of said first link and of said second link defines a total winding angle; and wherein in at least one configuration of a jointed subassembly, said total winding angle is equal to or greater than 120 degrees; as it provides advantage as evidence in applicant’s disclosure paragraphs 92, 93, 97, 98.







Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/VI X NGUYEN/Primary Examiner, Art Unit 3771